DETAILED ACTION
This action is in response to the amendments filed on August 20th, 2021. A summary of this action:
Claims 1-8 have been presented for examination.
Claims 1-8 have been amended
Claims 2 are rejected under 35 U.S.C. § 112(b) as being indefinite
Claims 1-8 are rejected under 35 U.S.C. § 101 as reciting an abstract idea without significantly more
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the claim objections
	In light of the applicant’s amendments, the claim objections is withdrawn.

Regarding the § 112(a) Rejection
	In light of the applicant’s arguments and amendments, the rejection is withdrawn. 
	
Regarding the § 112(b) Rejection

The amendment to claim 2 fails to overcome the rejection of dependent claim 2. 

Regarding the § 103 Rejection
	In light of the applicant’s amendments and supporting arguments, the rejection is withdrawn. 

Regarding the § 101 Rejection
	The rejection is maintained.

	The applicant submits (Remarks, page 19):
...Therefore, using APDS (x,z) as the index can allow for calculation of the degree of contribution of the first flow field to the surface acoustic pressure fluctuation in the angular frequency band-of interest for every spatial node (z) (see [0009] of the specification). Using this APDS, it becomes possible to properly identify what position of the first flow field within the predetermined region has a large contribution to the surface acoustic pressure fluctuation in a high-frequency region on the glass-made part of the structure model at the target point-to-be analyzed (x). see again [0009]. This is a unique and specific practical application of the calculation, which is specific to the features of claims 1 and 8 and integrates any alleged abstract calculation into patent-eligible subject matter under step 2A prong 2.
	The applicant’s amendments and supporting arguments have been fully considered and are not persuasive. 

	As per MPEP §2106.05(h):
 	Although the applicant argued that limiting the use of the formula to the petrochemical and oil-refining fields should make the claim eligible because this limitation ensured that the claim did not preempt all uses of the formula, the Supreme Court disagreed. 437 U.S. at 588-90, 198 USPQ at 197-98. Instead, the additional element in Flook regarding the catalytic chemical conversion of hydrocarbons was not sufficient to make the claim eligible, because it was merely an incidental or token addition to the claim that did not alter or affect how the process steps of calculating the alarm limit value were performed.
	For example, as per MPEP § 2106.05(h): iii. Limiting the use of the formula C = 2 (pi) r to determining the circumference of a wheel as opposed to other circular objects, because this limitation represents a mere token acquiescence to limiting the reach of the claim, Flook, 437 U.S. at 595, 198 USPQ at 199; 

	The applicant’s argued use of the claimed invention on “glass-made part of the structure model” as recited by the claim does not alter or affect how the process steps are performed, instead this is merely generally linking the use of a judicial exception to a particular technological environment or field of use. 

The applicant further submits (Remarks, pages 19-20):
...According to the invention of claims 1 and 8, since the position having the large contribution can be identified, all that is needed is changing the shape of the part of the structure in such a manner that the APDS (x, z) is reduced. Therefore, it becomes unnecessary to calculate the surface acoustic pressure fluctuation using the non-stationary CFD calculation every time engineers change the shape of the part. All that is needed is to use APDS, which can be done in a much shorter time compared to the surface acoustic pressure fluctuation. Therefore, according to the invention of Claim 1, analysis efficiency of wind noise is greatly improved compared to the conventional technique, and a unique and significant technical improvement over the art is established....
	The applicant’s amendments and supporting arguments have been fully considered and are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “changing the shape of the part of the structure”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In addition, the applicant’s arguments are drawn towards Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field as discussed in MPEP §2106.05(a). 
As per MPEP §2106.05(a): It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception.

The applicant’s argument is that this claimed invention is an improvement in the abstract idea itself – this is not an improvement to technology.

In addition, the applicant argues “...All that is needed is to use APDS, which can be done in a much shorter time compared to the surface acoustic pressure fluctuation. Therefore, according to the invention of Claim 1, analysis efficiency of wind noise is greatly improved compared to the conventional technique, and a unique and significant technical improvement over the art is established.”
As per MPEP § 2106.05(a): The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.
The closest support is in ¶ 140: “Specifically, a conventional apparatus could not quantitatively evaluate the relationship mentioned above, which sometimes caused a problem 

Additional support for the applicant’s argument is found in ¶ 6 and ¶ 130 of the instant specification, as well as ¶ 143 (which recites in part: “Therefore, a parameter causing a large APDS value can be easily grasped, enabling to examine and change a shape of the vehicle model in a more efficient way.”), ¶ 13 “According to this configuration, a parameter causing a large APDS value can be easily grasped, enabling to examine and change a shape of the structure model in a more efficient way” and other places in the specification.

From the applicant’s arguments, and from the specification, the improvement as disclosed in the specification is recited in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art) as per MPEP § 2106.05(a). 
Specifically, the specification conveys that the improvement is solely the use of the “APDS” – it does not describe how it is an improvement over the prior art, nor does it provide how the “APDS” solves a technical problem – instead, the specification merely conveys that the “conventional” process requires “engineers” to make determinations (¶ 140), wherein the “APDS” provides merely “a quantitative relationship” to help “engineers” in the process of making the determination (¶ 140). 
In other words, this merely conveys that the claimed invention is a method that is used to automate a manual process, i.e.  “Mere automation of manual processes” which as per MPEP § 2106.05(a) is an “example” of what is “not... sufficient” (MPEP § 2106.05(a)). 

To summarize:
The claimed invention does not actually recite the argued improvement, as such it fails to clearly reflect the argued improvement;
An improvement to an abstract idea is still an abstract idea – the claims fail to be an improvement to technology;
The argued and disclosed improvement is described in a general conclusory manner, i.e. the specification merely conveys that the improvement is the “use” of “APDS” (Remarks, August 20th, 2021, page 20) – this fails to describe what the technical problem being solved is – instead, the problem being solved is merely assisting determinations by “engineers” [people]; and
The argued and disclosed improvement is the mere automation of a manual process.

The claimed invention recites an abstract idea without significantly more. 

Regarding the Double Patenting Rejection
	In light of the applicant’s amendments and terminal disclaimer, the double patenting rejection is withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on August 20th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application Number 16/390,231 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 

Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 
Claim 8 recites similar subject matter as claim 1 and is rejected under a similar rationale as representative claim 1. 

Step 1
	Claim 1 is directed towards the statutory category of a machine.
	Claim 8 is directed towards a process

Step 2A – Prong 1
The claims are drawn towards the abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

	The mathematical concept recited in claim 1 is:
...
running a non-stationary computational fluid dynamics (CFD) simulation to make a structure model move to:
	calculate an average fluid velocity and an average vorticity in a predetermined period of time of a first flow field within a predetermined region, wherein said first flow field is within a second flow field which is a flow field around said structure model for every spatial node which is a node within said predetermined region and calculate an autocorrelation function of a disturbed fluid velocity, wherein said autocorrelation function is a value obtained by integrating a product of a function of said disturbed fluid velocity and a complex conjugate function thereof over an angular frequency band-of-interest which is an angular frequency band where wind noise is to be analyzed, within said predetermined region for said every spatial node in an-said angular frequency band-of-interest; and
-5-Application No. 16/414,351calculating, based on said average fluid velocity, said average vorticity, and said autocorrelation function of said disturbed fluid velocity, an acoustic pressure density source which is an index showing a degree of contribution of a-said first flow field at a spatial node within said predetermined region to a surface acoustic pressure fluctuation which is an amplitude of a fluctuation in an-said acoustic pressure in an-said angular frequency band-of-interest at a target point-to-be-analyzed which is a point at which wind noise is to be analyzed, 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).

As such, the claimed invention of claims 1-8 are directed towards a mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Claim 1 is merely generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): 
for analyzing wind noise generated on a surface of a glass-made part which is a part made of glass of a moving structure, wherein wind noise is generated by fluctuation in acoustic pressure on said surface of said glass-made part in a high-frequency region causing said glass-made part to resonate and thereby an amplitude of said fluctuation in said acoustic pressure increasing,
said wind noise being on a surface of a-said glass-made part of said structure model. 


Claim 8 is merely generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): 
A wind noise analyzing method for analyzing wind noise generated on a surface of a glass-made part which is a part made of glass of a moving structure, wherein wind noise is generated by fluctuation in acoustic pressure on said surface of said glass-made part in a high-frequency region causing said glass-made part to resonate and thereby an amplitude of said fluctuation in said acoustic pressure increasing
, said wind noise being on a surface of said glass-made part of said structure model.

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 
Claim 1: “A computer”

In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. 

There are no recited additional elements that integrate the judicial exception into a practical application. 
The claimed invention is merely a mathematical solution to a mathematical problem, i.e. the claims are drawn towards a mathematical concept. 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
There are no additional elements recited in the claimed invention that would amount to significantly more. 


for analyzing wind noise generated on a surface of a glass-made part which is a part made of glass of a moving structure, wherein wind noise is generated by fluctuation in acoustic pressure on said surface of said glass-made part in a high-frequency region causing said glass-made part to resonate and thereby an amplitude of said fluctuation in said acoustic pressure increasing,
said wind noise being on a surface of a-said glass-made part of said structure model. 


Claim 8 is merely generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): 
A wind noise analyzing method for analyzing wind noise generated on a surface of a glass-made part which is a part made of glass of a moving structure, wherein wind noise is generated by fluctuation in acoustic pressure on said surface of said glass-made part in a high-frequency region causing said glass-made part to resonate and thereby an amplitude of said fluctuation in said acoustic pressure increasing
, said wind noise being on a surface of said glass-made part of said structure model.

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a 
Claim 1: “A computer”

In addition, the following limitations are nothing more but applying the claimed invention to a well-understood, routine, and conventional activity. See MPEP § 2106.05(d) The additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 
Claim 1 - for analyzing wind noise generated on a surface of a glass-made part which is a part made of glass of a moving structure, wherein wind noise is generated by fluctuation in acoustic pressure on said surface of said glass-made part in a high-frequency region causing said glass-made part to resonate and thereby an amplitude of said fluctuation in said acoustic pressure increasing,...said wind noise being on a surface of a-said glass-made part of said structure model. 
Claim 8 - A wind noise analyzing method for analyzing wind noise generated on a surface of a glass-made part which is a part made of glass of a moving structure, wherein wind noise is generated by fluctuation in acoustic pressure on said surface of said glass-made part in a high-frequency region causing said glass-made part to resonate and thereby an amplitude of said fluctuation in said acoustic pressure increasing..., said wind noise being on a surface of said glass-made part of said structure model.

YiPing et al., “Hybrid CFD/FEM-BEM simulation of cabin aerodynamic noise for vehicles traveling at high speed”  - see page 1698, col. 1, ¶ 2 “To have a viable vehicle design in a competitive commercial environment, it is necessary to develop a fully integrated model to predict the vehicle interior noise level due to aerodynamic excitations. To this end, a numerical scheme coupling the computational fluid dynamic (CFD) method with the statistical energy analysis (SEA) technique was developed to predict the wind-induced cabin noise. This hybrid method is now routinely used in vehicle computer aided engineering (CAE) [12–14]. Indeed, the SEA scheme is commonly used for predicting high-frequency response of structural vibrations [15]”
Also see YiPing’s abstract, and § 2.1 and § 2.2 for an example, and see figure 1 
Phan et al., “A CFD Analysis Method for Prediction of Vehicle Exterior Wind Noise” is a publication by the instant inventor – see the introduction which provides a state of the prior art and shows that using CFD for wind noise analysis is well-understood, routine, and conventional in the relevant industry
Strumolo, US 5,568,404 – see the abstract, this is a system for “predicting sound pressure levels...within a vehicle due to wind noise”, see figure 19 which “FIG. 19 illustrates a main screen of the wind noise model with parameters obtained from CFD calculation;”

Additional evidence of the above limitations being merely part of the well-understood, routine, and conventional activity of analyzing wind noise such as for a car, e.g. on the 

As such, the claimed invention is directed towards a mathematical concept without significantly more. 

Regarding the Dependent Claims
Claim 2 merely recites another calculation as part of the mathematical concept, i.e. “space integration...” to obtain “ a value” 
Claim 3 merely recites another part of the mathematical concept, i.e. identifying a parameter with a “largest contribution”
Claim 4 merely recites another part of the mathematical concept – this is just reciting what parameters are being used to identifying one with the “largest contribution”
Claim 5 is merely an additional step in the mathematical concept – the “image processing” portion of the claim is recited in a broad, general fashion, i.e. this is just part of the mathematical concept, and the “visualizing said equitant surface” is merely insignificant extra-solution activity (MPEP § 2106.05(g)), i.e. “Insignificant application”, in addition this visualization is merely well-understood, routine, and conventional activity (MPEP § 2106.05(d)), e.g. see Phan as cited above figure 2 and figures 6-23, see 
Claim 6 is merely another part of the mathematical concept – this is “...extracting a spatial node corresponding to a maximum value...” 
Claim 7 merely requires a mathematical equation to be used for the mathematical concept

The claimed invention is directed towards a mathematical concept without significantly more. The claimed invention is not eligible subject matter under § 101.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
substantially" in claim 2’s recitation of “substantially equal to” is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
To be clear: The claim recites, in part, that “a value” obtained by one calculation is “substantially equal to a value” obtained by a second calculation – it is unclear what scope this conveys – i.e. does they convey that the first value is within 5% of the second value, or 10%, or 50%, or any percentage, or this also reasonably conveys that the first value is “substantially equal to” the second value such as when compared to a third value, e.g. 1 is “substantially equal to” 50 when compared to the value of 1 billion. 

	Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. § 101 and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
To clarify: the claims are allowable over the prior art, however the other rejections must be overcome. 
Claim 1 is treated as representative of claims 8, claim 8 recite subject matter allowable over the prior art under a similar rationale as claim 1.
The dependent claims are allowed by virtue of dependency. 



Claim 1 recites, in part:
A computer for analyzing wind noise generated on a surface of a glass-made part which is a part made of glass of a moving structure, wherein wind noise is generated by fluctuation in acoustic pressure on said surface of said glass-made part in a high-frequency region causing said glass-made part to resonate and thereby an amplitude of said fluctuation in said acoustic pressure increasing, wherein the computer executes a method comprising:
	running a non-stationary computational fluid dynamics (CFD) simulation to make a structure model move to:
	calculate an average fluid velocity and an average vorticity in a predetermined period of time of a first flow field within a predetermined region, wherein said first flow field is within a second flow field which is a flow field around said structure model for every spatial node which is a node within said predetermined region and calculate an autocorrelation function of a disturbed fluid velocity, wherein said autocorrelation function is a value obtained by integrating a product of a function of said disturbed fluid velocity and a complex conjugate function thereof over an angular frequency band-of-interest which is an angular frequency band where wind noise is to be analyzed, within said predetermined region for said every spatial node in an-said angular frequency band-of-interest; and
-5-Application No. 16/414,351calculating, based on said average fluid velocity, said average vorticity, and said autocorrelation function of said disturbed fluid velocity, an acoustic pressure density source which is an index showing a degree of contribution of a-said first flow field at a spatial node within said predetermined region to a surface acoustic pressure fluctuation which is an amplitude of a fluctuation in an-said acoustic pressure in an-said angular frequency band-of-interest at a target point-to-be-analyzed which is a point at which wind noise is to be analyzed, said wind noise being on a surface of a-said glass-made part of said structure model. 
None of the prior art of record, either taken alone or in combination, teach the claimed invention when taken as a whole.

The closest combination of prior art of record is the previous combination of prior art relied upon of Balasubramanian et al., “A Computational Process for Early Stage Assessment of Automotive Buffeting and Wind Noise”, 2013 in view of Sunny, “Effect of turbulence in modeling the reduction of local drag forces in a computational automotive model”, 2011 and in further view of Zhengqi et al., “Evaluation of Aerodynamic Noise Generated in a Miniature Car Using Numerical Simulation”, 2009.

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Alamshah et al., “EFFECTS OF TURBULENT FLOW CHARACTERISTICS ON WIND-INDUCED NOISE GENERATION IN SHIELDED MICROPHONES”, 2015, see pages 4-5 and see equations 1-5. 

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Karthik et 

	The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with previously cited Hartmann et al., “Wind Noise caused by the A-pillar and the Side Mirror flow
of a Generic Vehicle Model”, 2012  - see § VII starting on page 20, including equation 5 and see figure 30. 

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Soeta et al., “Survey of interior noise characteristics in various types of trains”, 2013 – see § 2.3 on page 1161

	The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Zhao et al., “Estimation of the frequency boundaries of the inertial range for wind noise spectra in anechoic wind tunnels”, 2016 – see § 2 on pages 2-3. 

While these combinations of prior art teaches some portions of the claimed invention, they fail to teach the entire claimed invention when read in combination.

...
calculate an average fluid velocity and an average vorticity in a predetermined period of time of a first flow field within a predetermined region, wherein said first flow field is within a second flow field which is a flow field around said structure model for every spatial node which is a node within said predetermined region and calculate an autocorrelation function of a disturbed fluid velocity, wherein said autocorrelation function is a value obtained by integrating a product of a function of said disturbed fluid velocity and a complex conjugate function thereof over an angular frequency band-of-interest which is an angular frequency band where wind noise is to be analyzed, within said predetermined region for said every spatial node in an-said angular frequency band-of-interest; and
-5-Application No. 16/414,351calculating, based on said average fluid velocity, said average vorticity, and said autocorrelation function of said disturbed fluid velocity, an acoustic pressure density source which is an index showing a degree of contribution of a-said first flow field at a spatial node within said predetermined region to a surface acoustic pressure fluctuation which is an amplitude of a fluctuation in an-said acoustic pressure in an-said angular frequency band-of-interest at a target point-to-be-analyzed which is a point at which wind noise is to be analyzed, said wind noise being on a surface of a-said glass-made part of said structure model. 
when taken in combination with the remaining limitations and elements of the claimed invention.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128